     Case 2:17-cr-00241-JCZ-JVM Document 176 Filed 05/10/19 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                       *           CRIMINAL DOCKET

VERSUS                                         *           NO. 17-241

IRVIN MAYFIELD                                 *           SECTION: “A”

                                    ORDER

            The foregoing motion considered,

            IT IS ORDERED that defendant Irvin Mayfield’s Motion to Adopt

defendant Ronald Markham’s Motion to Suppress (ECF No. 144) is GRANTED.

            New Orleans, Louisiana, this   9th     day of May, 2019.




                                      _________________________________
                                      UNITED STATES DISTRICT JUDGE
